USDC SDNY
DOCUMENT
ELECTRONICALLYFILED

DOC#: i
UNITED STATES DISTRICT COURT DATE FILED: _I| [Z| IF

SOUTHERN DISTRICT OF NEW YORK

 

x
SHIQIANG GAO and JIANMIN PENG,
Plaintiffs,
1:18-cv-06439 (ALC)
-against-
ORDER
UMI SUSHI, INC., ET AL.,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiffs’ letter dated October 18, 2019, objecting to Judge
Netburn’s imposition of sanctions. ECF No. 56. Defendants’ are hereby ordered to respond
Plaintiff's letter on or before November 20, 2019.

The Court is also in receipt of Defendants’ letter dated November 4, 2019, requesting a
pre-motion conference concerning their anticipated motion for summary judgment. ECF No. 59.
Per this Court’s Individual Rules, upon the filing of such a letter motion, the opposing party must
within three business days submit a letter, not to exceed three pages, setting forth its position.
Accordingly, Plaintiffs are ORDERED to respond to Defendants’ letter motion on or before
November 20, 2019.

SO ORDERED.
Dated: November 18, 2019 l Andi
New York, New York Yo (La Q

ANDREW L. CARTER, JR. ~
United States District Judge

 

 

 
